Citation Nr: 1107062	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  05-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder of the feet 
and legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1961 to June 1964 and 
from August 1964 to August 1970.  

This matter initially came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied, in part, service connection for 
a skin disorder of the feet and legs.  The Board remanded the 
appeal for additional development in May 2007, December 2008, and 
September 2009.  


FINDING OF FACT

The Veteran's current tinea pedis of the feet and legs is 
causally or etiologically related to service.  


CONCLUSION OF LAW

Tinea pedis of the feet and legs was incurred in service.  
38 U.S.C.A. §§ 1110 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, in this decision, the Board grants service connection 
for tinea pedis of the feet and legs and this represents a 
complete grant of the benefit sought on appeal.  Thus, any 
deficiency in VA's compliance with its "duty to notify" and 
"duty to assist" obligations is deemed to be harmless error, 
and any further discussion of VA's responsibilities is not 
necessary.  

Laws & Regulations

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that a veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Analysis

The Veteran contends that he has had chronic skin problems on his 
legs and feet since service.  At the BVA hearing in June 2009, 
the Veteran testified that he had spots on his legs while in 
Vietnam, but never sought medical attention.  He said that he was 
treated by VA after service, and was told that it was athlete's 
foot, but that a doctor told him years later that it was not 
athlete's foot and gave him an ointment, which he has applied 
when needed ever since.  

Generally, to prove service connection, the record must contain: 
(1) medical evidence of a current disability, (2) medical 
evidence of an inservice incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a Veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in- service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  These 
elements may also be established by competent lay evidence for 
certain disabilities.  See Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this case, the evidence of record shows that the Veteran 
currently suffers from tinea pedis of the feet and legs.  The 
service treatment records showed that the Veteran was treated for 
recurring foot problems, manifested by sores and itching feet on 
several occasions in 1962 and 1963.  The diagnosis on a treatment 
noted dated in March 1963 was dermatopathy tinea of the feet.  

Post service medical records showed that the Veteran was seen for 
multiple foot problems, including itching and discoloration 
beginning in October 1996, and was diagnosed with dermatitis in 
June 2004.  (See June 2004 VA outpatient note).  Although the 
Veteran was not shown to have an active skin disorder of the feet 
when examined by VA in May 2007, he was noted to have 
hypopigmented spots on his lower legs from his calves to his 
ankles.  The Veteran reported that he had recurring itching and a 
rash on his lower extremities since 1970, and that his symptoms 
would resolve after a few weeks with application of ointments.  
In an addendum report, dated in July 2007, the VA examiner 
indicated that the Veteran did not have any active skin lesions 
when examined in May 2007, and had only scars from previous skin 
infections.  The examiner stated that he could not render an 
opinion as to whether the Veteran's current skin condition was 
related to his skin problems of the feet in service without 
resorting to speculation.  

In July 2010, the Board referred the claims file for a VHA 
medical opinion concerning the nature and etiology of any 
identified skin disorder of the feet and legs.  In August 2010, a 
VA physician indicated that the claims file was reviewed and 
noted that the Veteran was treated for itching feet in service 
beginning in 1962, and that the skin eruptions were consistent 
with a diagnosis of tinea pedis.  The examiner noted that tinea 
pedis is a common fungal skin disease of young males living under 
crowded conditions, that remissions and exacerbations are common, 
and that the response to topical medication is variable.  The 
examiner opined that it was at least as likely as not that the 
Veteran's current skin eruptions were the same as the eruptions 
first manifested in service.  

The evidence required to warrant a grant of disability benefits 
does not have to be conclusive.  The question is whether the 
evidence supports the claim or is in relative equipoise, with a 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Court has held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features or 
symptoms are within the personal knowledge and observations of 
the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 
Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F. 3d 
1313 (Fed. Cir. 2009).  

In this case, the Board has not discovered any internal 
inconsistencies in the Veteran's contentions nor does his claim 
appear inherently implausible when considering the circumstances 
of his service.  Therefore, the Board finds his reports of 
continuity of symptomatology are credible.  

In view of the foregoing, and resolving any doubt on this issue 
in the Veteran's favor, it is concluded that service connection 
for tinea pedis of the feet and legs related to service is 
warranted.  


ORDER

Service connection for tinea pedis of the feet and legs is 
granted.  




____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


